SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

809
TP 12-01670
PRESENT: CENTRA, J.P., SCONIERS, VALENTINO, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF JOHN FALBO, JR., PETITIONER,

                      V                           MEMORANDUM AND ORDER

BARBARA J. FIALO, NEW YORK STATE COMMISSIONER
OF MOTOR VEHICLES, RESPONDENT.


JOHN FALBO, JR., PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK K. WALSH OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Oneida County [Norman I.
Siegel, A.J.], entered August 25, 2011) to review a determination of
respondent. The determination suspended petitioner’s inspection
station license and imposed a civil penalty of $1,750.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination that he had violated Vehicle and
Traffic Law § 303 (e) (3) and 15 NYCRR 79.8 (c) (3) in connection with
his business as a certified vehicle inspector. We conclude that the
determination was supported by substantial evidence that petitioner
refused to conduct an inspection and made affirmative
misrepresentations regarding the number of inspection certificates
that he had available (see generally Matter of Jennings v New York
Off. of Mental Health, 90 NY2d 227, 239). Petitioner did not preserve
for our review his additional contentions regarding new evidence and
further justifications for his actions inasmuch as he did not raise
those contentions before the Administrative Law Judge (see Matter of
Gorman v New York State Dept. of Motor Vehs., 34 AD3d 1361, 1361).




Entered:    July 19, 2013                       Frances E. Cafarell
                                                Clerk of the Court